GARRISON, Judge.
This is an appeal from a judgment of the district court dismissing plaintiff’s case for injuries allegedly sustained by him on October 23-24, 1974, when he fell ill after ingesting a can of Campbell’s Pork and Beans. Plaintiff purchased the beans at Zummo’s Super Market, hence Zummo and *434its insurer were also named defendants. Zummo and its insurer were dismissed as of non-suit without prejudice by the trial judge. After a hearing on the merits, the court concluded that there was not “one iota of proof ... shown that the food was spoiled or in any way unfit to eat.” From that judgment which we affirm, plaintiff appealed.
From the record it is evident that plaintiff did suffer from gastroenteritis, however, there is no evidence to link the malady with the ingestion of the foodstuff in question. In the instant appeal, there is no showing that “food poisoning” occurred. Indeed, the plaintiff testified that the beans looked, smelled and tasted unspoiled.
The medical expert indicated that gastroenteritis may be caused by a number of things, including, but not limited to post-nasal drip and influenza. Additionally, the expert testified that he could not link Mr. Duncan’s illness with the beans.
We cannot conclude that the trial judge was manifestly erroneous. Canter v. Koehring Co., 283 So.2d 716 (La.1978); Arceneaux v. Domingue, 365 So.2d 1330 (La. 1978). Accordingly, the judgment of the district court is affirmed.

AFFIRMED.